Per Curiam:
The manifest purpose of this appeal is to procure a review of the questian as .to whether the trial court.had power to render judgment upon the pleadings in this action without proof of the allegations of the complaint. The record, however, is in a condition which precludes a determination of that question at this time. The motion to open the default was brought on upon an order to show cause which recites that it is made upon affidavits thereunto annexed, and upon all the pleadings, papers and proceedings in the action. The affidavits, however, are omitted from the appeal book, which contains, in addition to the notice of appeal, only the complaint, answer, judgment, order to show cause and the order appealed from. No facts are disclosed concerning the circumstances under which the default was taken, except by the recital in the judgment to the effect that the defendants defaultéd in appearance and the court duly made, findings, of fact and conclusions of law. This court, therefore, is without any further information as to what occurred in the trial court when the judgment was rendered. Certainly no fact is made to appear in this record which warranted the court below in vacating a judgment which, so far as appears, was regularly taken. It is true that counsel in their briefs assume that judgment was rendered upon the pleadings without any proof of the allegations of the complaint, but we cannot act upon that assumption in'the condition of this record. It follows that the order appealed from appears to have been made without any adequote basis in the form of proof as to the circumstances under which the judgment was obtained, and all that we can do is to reverse the order upon the ground that the papers upon which it was granted are manifestly insufficient to sustain it. The order should be reversed, without costs of this appeal to either party, and without prejudice to a renewal of the applicati a at Special Term. All concurred.